                                          Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 1 of 23




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     DEBRA AVENMARG,                                   Case No. 19-cv-05891-RMI
                                   9                     Plaintiff,
                                                                                           ORDER ON MOTIONS TO DISMISS
                                  10              v.
                                                                                           Re: Dkt. Nos. 44, 45, 46
                                  11     HUMBOLDT COUNTY, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14           Now pending before the court is Defendant Humboldt County’s (“Defendant County”)

                                  15   Second Motion to Dismiss (dkt. 44), which Defendant Blanck joined (dkt. 45), seeking dismissal

                                  16   of Plaintiff’s First Amended Complaint (“FAC”) (dkt. 43) without further leave to amend, and

                                  17   Defendant Blanck’s Motion (dkt. 46) seeking dismissal of Plaintiff’s Sixth Claim. Plaintiff has

                                  18   responded (dkts. 47, 48), and Defendants have replied (dkt. 50, 52). For the reasons stated below,

                                  19   Defendants’ Motion (dkt. 44) is granted in part and denied in part, and Defendant Blanck’s Motion

                                  20   (dkt. 46) is granted.

                                  21                                           BACKGROUND

                                  22           Plaintiff filed an original complaint against Jeffrey Blanck, counsel for Humboldt County,

                                  23   and Humboldt County itself, for violating her rights to privacy in making familial decisions under

                                  24   the Fourteenth Amendment, retaliated against her for exercising that right, and interfered with her

                                  25   right to petition the courts under the First Amendment. Compl. (dkt. 1). Defendant County moved

                                  26   to dismiss (dkt. 14), and Defendant Blanck moved to join (dkt. 24) the motion which the court

                                  27   granted (dkt. 25). On December 19, 2019, the court held a hearing on the motions, and Plaintiff

                                  28   orally moved to amend her complaint (dkt. 31). The court granted Plaintiff’s motion and denied
                                          Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 2 of 23




                                   1   Defendants’ motions as moot. Id.

                                   2          On January 20, 2020, Plaintiff filed the FAC (dkt. 43) which is the subject of the pending

                                   3   motions to dismiss. In the FAC, Plaintiff alleges eleven claims – five federal claims and six state

                                   4   law claims. In Claim-1, Plaintiff alleges that Defendants Blanck and County engaged in acts

                                   5   which interfered with her right to privacy, specifically privacy in making familial decisions, under

                                   6   the Due Process Clause of the Fourteenth Amendment. FAC (dkt. 43) at 18-20. The first

                                   7   infringing act by Defendants was wrongfully accusing Plaintiff of violating her ethical duties as an

                                   8   attorney in an attempt to deter her from exercising her right to make familial decisions. Id. at 18.

                                   9   Second, Defendants terminated Plaintiff when she declined their ultimatum to either rescind her

                                  10   motion to obtain de facto parental status or voluntarily resign from her post as counsel for the

                                  11   County. Id. In Claim-2, Plaintiff submits that Defendants retaliated against her for exercising her

                                  12   constitutionally protected right to make familial decisions under the Due Process Clause of the
Northern District of California
 United States District Court




                                  13   Fourteenth Amendment. Id. at 20-22. Defendants retaliated by: 1) wrongfully terminating

                                  14   Plaintiff; 2) filing motions to disqualify her from cases in her new job; and 3) Defendant Blanck

                                  15   filing false or inaccurate complaints to the California State Bar. Id. at 20. In Claim-3, Plaintiff

                                  16   argues that as a public employee she had a qualified right to speak on matter of public concern

                                  17   under the First Amendment (i.e. right to petition the courts), and Defendants interfered with that

                                  18   right by taking adverse employment actions against her for exercising that right. Id. 22-24. Claim-

                                  19   4 alleges that Defendants, through Defendant Blanck’s and his subordinates’ conduct, interfered

                                  20   with Plaintiff’s right to familial association under the First and Fourteenth Amendments. Id. at 24-

                                  21   26. In Claim-5, Plaintiff contends that Defendant County had an official policy that County

                                  22   Counsel could not foster children in Humboldt county, thereby depriving Plaintiff of her right to

                                  23   familial association under the First and Fourteenth Amendments. Id. 26-28.

                                  24          In Claim-6, Plaintiff alleges that Defendants’ retaliatory acts, recounted in her earlier

                                  25   claims, violated California Labor Code § 1102.5. Id. at 28-30. In Claim-7, Plaintiff submits that

                                  26   Defendants infringed her rights to privacy in familial decision making as guaranteed by Article 1,

                                  27   Sec. 1 of the California Constitution. Id. at 30-32. Claim-8 alleges that Defendants defamed

                                  28   Plaintiff in violation of California Civil Code § 43. Id. at 32-34. In Claim-9, Plaintiff contends that
                                                                                          2
                                          Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 3 of 23




                                   1   Defendants intentionally interfered with her contractual relations with Humboldt County Superior

                                   2   Court to represent parents and children in juvenile dependency matters in violation of California

                                   3   common law. Id. at 34-35. In Claim-10, Plaintiff alleges that Defendants engaged in the

                                   4   aforementioned conduct with the intent to inflict emotional distress. Id. at 35-36. Lastly, in Claim-

                                   5   11, Plaintiff alleges, in the alternative, that Defendants’ conduct constituted negligent infliction of

                                   6   emotional distress. Id. at 36-37.

                                   7   Plaintiff’s Factual Allegations

                                   8           In the FAC, Plaintiff begins by describing Defendant Blanck’s role and authority as

                                   9   County Counsel. FAC (dkt. 43) at 4-5. County Counsel is appointed by Defendant County’s Board

                                  10   of Supervisors, and at all relevant times Defendant Blanck was the appointed County Counsel. Id.

                                  11   at 4. The County Counsel’s Office provided legal services to Defendant County’s Child Welfare

                                  12   Services Department (“CWS”) for trials and appeals. Id. at 4-5. Defendant County’s CWS was
Northern District of California
 United States District Court




                                  13   responsible for the investigation and intervention of child abuse and neglect in Defendant County,

                                  14   and the County Counsel’s Office represented CWS in statutory based dependency proceedings. Id.

                                  15   at 5. The Office was responsible for addressing potential and actual ethical conflicts of its staff

                                  16   arising in the course of such representation. Id. It addressed conflicts by creating and managing

                                  17   policies and procedures such as “screening off attorneys to avoid conflicts; sending the case to

                                  18   private counsel and/or transferring the case out of the county.” Id. The County Counsel’s Office

                                  19   had the authority to establish, maintain, and make decisions about potential and actual ethical

                                  20   conflicts. Id.

                                  21           On December 29, 2014, Plaintiff began working for Defendant County as Deputy County

                                  22   Counsel at the Office of County Counsel. Id. She was one of three attorneys assigned to provide

                                  23   legal services to CWS at the trial level. Id. In January of 2015, Plaintiff recognized the name of a

                                  24   minor in a confidential dependency case. Id. She “immediately brought the matter to the attention

                                  25   of the [] County Counsel legal secretary, Eliza Onate, and informed her of the apparent conflict.”

                                  26   Id. at 6.

                                  27           Plaintiff recognized the name because it was her extended family member,

                                  28                                            . Id. at 5. Plaintiff’s family ties to GN began many years
                                                                                          3
Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 4 of 23
                                          Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 5 of 23




                                   1   They also played together and went for walks. Id. She also worked with GN to build his language

                                   2   and other developmental skills. Id. GN called Plaintiff “Auntie Debra.” Id. GN’s placement with

                                   3   Plaintiff’s      and     became problematic, and CWS suggested that GN be placed with

                                   4   Plaintiff. Id. Other possible placements were out of the county, far from his birth home and family.

                                   5   Id. Thus, Plaintiff took action to seek appropriate approvals from both CWS and the County

                                   6   Counsel’s Office to become GN’s foster parent. Id. In November of 2015, Plaintiff arranged

                                   7   weekly meetings for GN and his Court Appointed Special Advocate (“CASA”) whose job was to

                                   8   advocate on GN’s behalf in proceedings. Id. at 8.

                                   9           On or about December 11, 2015, Plaintiff was informed that she satisfied the requirements

                                  10   to become a foster parent, but CWS and the County Counsel’s Office were still discussing whether

                                  11   Plaintiff’s status as Deputy County Counsel presented issues since she represented CWS in other

                                  12   legal proceedings. Id. In the meantime, Plaintiff obtained approval to have extended visits with
Northern District of California
 United States District Court




                                  13   GN. Id. On December 15, 2015, Plaintiff and her spouse submitted fingerprint scans to be eligible

                                  14   for fostering. Id. Plaintiff also attempted to make an appointment with CWS to finalize the

                                  15   paperwork to become GN’s foster parent. Id. However, she was informed by the assistant county

                                  16   counsel that further discussions were required before she could become GN’s foster parent. Id.

                                  17           On December 21, 2015, with approval from the County Counsel’s Office and CWS,

                                  18   Plaintiff became GN’s foster parent. Id. Plaintiff met with GN’s biological parents to learn his

                                  19   preferences and arrange visits between them. Id. GN was twenty-five months old when he

                                  20   transitioned to Plaintiff’s home. Id. GN and Plaintiff further developed their bond, and GN began

                                  21   calling Plaintiff “auntie mamma” and eventually “mamma.” Id. Plaintiff and her husband took

                                  22   walks and GN would ride his tricycle; she took him swimming and to gymnastics; and they read

                                  23   books together every night. Id. GN became attached to Plaintiff and followed her around the house

                                  24   and wanted to be involved in everything she did, including household chores. Id. He would help

                                  25   her feed the cats, sort the laundry, and cook. Id. GN liked to be rolled up in a blanket and turned

                                  26   into a “burrito,” then carried around, and delivered to Plaintiff’s husband who would then pretend

                                  27   to eat him. Id. GN thrived in Plaintiffs home. Id. He went from being very delayed in speech to

                                  28   advanced for his age, and he began to exhibit strong bonding behaviors which he had not
                                                                                         5
                                          Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 6 of 23




                                   1   previously exhibited. Id. at 8-9.

                                   2          Throughout this period, Plaintiff was advised by the assistant county counsel that she was

                                   3   completely screened from accessing information in GN’s case. Id. at 9. On May 13, 2016, Plaintiff

                                   4   found a mentor to support her as a foster parent. Id. On May 24, 2016, GN’s case was transferred

                                   5   from Humboldt County Counsel’s Office to the Del Norte County Counsel’s Office. Id. Due to

                                   6   ethical considerations, Plaintiff was not informed of the reason for the transfer other than being

                                   7   informed that it was an additional screening measure. Id. On June 15, 2016, Plaintiff was informed

                                   8   by a social worker supervisor from the Humboldt County Department of Health and Human

                                   9   Services that Plaintiff could not be assigned a mentor or attend foster parent support groups in

                                  10   Humboldt county because GN’s case had been transferred to Del Norte county. Id. On September

                                  11   6, 2016, Plaintiff filed her first “Caregiver Information Form” in which she objected to a proposed

                                  12   visitation process for GN’s mother. Id.
Northern District of California
 United States District Court




                                  13          Nearly a year later, around June of 2017, Del Norte County Counsel and CWS declined to

                                  14   continue overseeing GN’s case and transferred the matter back to Defendant County. Id. at 10.

                                  15   Humboldt County CWS then retained private, outside counsel (i.e. conflict counsel) to represent

                                  16   them in GN’s case. Id. The following month, Plaintiff was advised by her employer that she must

                                  17   either surrender her role as a foster parent or be removed from her usual assignments which would

                                  18   be transferred to a newer attorney in the office (who did not handle dependency cases) as an

                                  19   ethical screening measure. Id. Plaintiff chose to switch assignments so she could continue

                                  20   fostering GN. Id. At around the same time, the assistant county counsel recommended that

                                  21   Plaintiff apply for “de facto parent” status and to seek an attorney to represent her in the

                                  22   proceedings. Id. Plaintiff stated she was not prepared to do so at that time. Id.

                                  23          On August 9, 2017, the dependency court was considering the possibility of transitioning

                                  24   GN to his biological parents. Id. Plaintiff filed a second “Caregiver Information Form” regarding

                                  25   visitation and placement of GN. Id. A month later, CWS retained different, private counsel which

                                  26   represented CWS in GN’s case until Plaintiff’s eventual termination. Id. On September 27, 2017,

                                  27   Plaintiff filed a third “Caregiver Information Form” requesting visitation with GN in anticipation

                                  28   of GN returning to his biological parents’ care. Id. The following day, GN was returned to the care
                                                                                          6
Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 7 of 23
                                          Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 8 of 23




                                   1   to leave a mark. Id. Due to a previously scheduled visit, GN was in Plaintiff’s care when CWS

                                   2   later made contact. Id. GN was once again transferred to the custody of his other biological parent.

                                   3   Id. As a result, Plaintiff no longer had visitation through informal agreement. Id. From December

                                   4   of 2017 to May of 2018, Plaintiff repeatedly tried to arrange visits with GN without success. Id.

                                   5   Also, around December of 2017, the assistant county counsel directed Plaintiff to reassign six of

                                   6   her cases because the social worker assigned to GN’s case was also assigned to those six cases. Id.

                                   7          On May 29, 2018, Plaintiff filed a motion for de facto parent status in GN’s case to request

                                   8   visitation and to provide the court with information about GN and his relatives. Id. This was

                                   9   Plaintiff’s fourth filing in GN’s case during the term of her employment with the County. Id. That

                                  10   day, Plaintiff was called into the office to speak with the assistant county counsel and Defendant

                                  11   Blanck. Id. at 12-13. They informed Plaintiff that they had discussed Plaintiff’s motions filed in

                                  12   GN’s case with the director of CWS. Id. at 13. They told her that, if she was given standing in
Northern District of California
 United States District Court




                                  13   GN’s case, her position would be potentially adverse to that of the County Counsel’s Office. Id.

                                  14   Plaintiff was surprised as she had filed motions in GN’s case before without any issues, and it was

                                  15   the assistant county counsel who encouraged Plaintiff to file for de facto parent status. Id.

                                  16   Moreover, Defendant Blanck and assistant county counsel previously told Plaintiff that there were

                                  17   no conflicts due to her role as GN’s foster parent. Id. They inquired whether Plaintiff would appeal

                                  18   if her motion in GN’s case was denied, and Plaintiff responded that she would. Id. Defendant

                                  19   Blanck informed Plaintiff that such an appeal would be directly adverse to the County’s position

                                  20   which would be required to defend against the motion and any subsequent appeal. Id. Defendant

                                  21   Blanck and assistant county counsel encouraged Plaintiff to withdraw her motions in GN’s case.

                                  22   Id. They also advised her to contact the State Bar ethics hotline. Id. Given Plaintiff’s relationship

                                  23   and bond with GN the idea that she would abandon her efforts to be in his life was untenable and

                                  24   inconsistent with the instructions of GN’s therapist regarding his best interests and healthy

                                  25   development. Id.

                                  26          As directed, Plaintiff spoke with the State Bar ethic’s hotline the following day. Id. The

                                  27   hotline operator could not provide any specific authority for her situation and did not provide clear

                                  28   guidance other than confirmation that previous ethical screening measures were significant. Id. 13-
                                                                                         8
                                          Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 9 of 23




                                   1   14. The hotline operator stated that the matter would benefit from a proceeding before a judge who

                                   2   could make a ruling after being presented with all the facts. Id. at 14. Plaintiff relayed this

                                   3   information to the assistant county counsel, who responded that she would not discuss the matter

                                   4   without Defendant Blanck present. Id.

                                   5          On May 31, 2018, Plaintiff once again met with Defendant Blanck and the assistant county

                                   6   counsel. Id. Defendant Blanck told Plaintiff that she would either need to withdraw the motion for

                                   7   de facto parent status and her motions for visitation, or end her employment with the County. Id.

                                   8   She was given until the following Monday to decide. Id. The assistant county counsel added that

                                   9   the County Counsel’s Office had a new policy that deputy county counsels could no longer take

                                  10   placement of foster children in Humboldt County. Id. The stated purpose of the policy was to

                                  11   eliminate potential or actual conflicts of interest. Id. The policy effectively prevented Plaintiff

                                  12   from being able to care for GN, who had lived with her for almost two years and was possibly the
Northern District of California
 United States District Court




                                  13   only familiar person willing to take him. Id. Plaintiff believed the policy was created specifically

                                  14   to justify firing her and limiting her access to the court system. Id. On June 4, 2018, Plaintiff told

                                  15   Defendant Blanck and assistant county counsel that she would neither withdraw her motions nor

                                  16   resign. Id. She was fired on the spot. Id.

                                  17          The next day, the lead attorney for the panel of court-appointed counsel in dependency

                                  18   cases contacted Plaintiff and informed her that there was a newly created full-time position on the

                                  19   panel. Id. at 14-15. Lead counsel added that Plaintiff was eligible to obtain a contract with the

                                  20   court to the join the panel and recommended that she try to obtain a waiver of any potential

                                  21   conflicts from the County Counsel’s Office. Id. at 15. A few days later, Plaintiff requested a

                                  22   waiver from the County Counsel’s Office, and the assistant county counsel provided an

                                  23   encouraging response. Id.

                                  24          On June 8, 2018, Plaintiff emailed the County’s Human Resources Director to preserve her

                                  25   appeals rights, if any, and to state that she believed she had been wrongfully terminated. Id.

                                  26   Shortly thereafter, the assistant county counsel wrote to Plaintiff that she was made aware that

                                  27   Plaintiff filed a complaint regarding her termination and thus, assistant county counsel could no

                                  28   longer communicate with Plaintiff about her application for waiver of conflict of interest. Id.
                                                                                          9
                                         Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 10 of 23




                                   1           On June 19, 2018, Plaintiff received notice that a hearing for her motion for de facto parent

                                   2   status was set for June 22, 2018. Id. Plaintiff then contacted GN’s paternal and maternal relatives

                                   3   to come to court with her that day to establish a showing that GN’s family supported Plaintiff’s

                                   4   application, and that they were relying on Plaintiff so they may continue to have a relationship

                                   5   with GN. Id. At the hearing, Plaintiff, her husband, and eleven family members showed up to

                                   6   support her application. Id. Plaintiff, GN’s counsel, and GN’s father presented information to

                                   7   support Plaintiff’s motion. Id. GN’s counsel stated that GN continued to ask for Plaintiff and

                                   8   wanted to see her. Id. GN’s mother opposed the motion, and CWS took a neutral position. Id. at

                                   9   15-16. The court granted Plaintiff’s motion, naming Plaintiff and her husband GN’s de facto

                                  10   parents giving them a number of rights as a party to GN’s dependency proceedings. Id. at 16.

                                  11   Plaintiff then participated in the remaining days of trial in GN’s case. Id. At the conclusion of the

                                  12   contested hearing, the judge tentatively ruled that GN’s mother would have primary custody. Id.
Northern District of California
 United States District Court




                                  13   Plaintiff was granted visitation rights. Id.

                                  14           On July 2, 2018, Plaintiff began contracting with the Humboldt County Superior Court to

                                  15   accept appointments to represent parents, children, and other parties to juvenile dependency

                                  16   matters. Id. On July 9, 2018, Defendant County Counsel’s Office began objecting to Plaintiff’s

                                  17   appointment on all juvenile cases. Id. One deputy county counsel moved to disqualify Plaintiff

                                  18   from all of her cases – including newly filed cases that did not exist while she was employed by

                                  19   Defendant County. Id. Another deputy county counsel moved to disqualify Plaintiff from all of the

                                  20   cases that existed at the time Plaintiff worked for Defendant County. Id. Both argued that Plaintiff

                                  21   had not obtained waivers from the County or her clients, and that they could not consent to a

                                  22   waiver of Plaintiff’s alleged conflict. Id. at 16-17. In addition to oral motions to disqualify,

                                  23   Plaintiff received written motions to disqualify her from her cases on July 10, 2018. Id. at 17.

                                  24   Defendant County filed more of the same motions the following week. Id. If these motions were

                                  25   granted, Plaintiff would have lost her assigned cases and the pay she would be due if she retained

                                  26   those cases. Id.

                                  27           On July 19, 2018, a dependency court judge consolidated the motions to disqualify

                                  28   Plaintiff and held a hearing. Id. Defendant Blanck represented the County Counsel’s Office and
                                                                                         10
                                         Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 11 of 23




                                   1   argued to disqualify Plaintiff from all cases that existed in the office during her employment there.

                                   2   Id. The parties resolved the matter before a ruling was issued, and the County withdrew its

                                   3   motions. Id.

                                   4           On May 17, 2019, Plaintiff received a notice from the State Bar of California that it had

                                   5   received a complaint from Defendant Blanck alleging that she had violated ethical rules. Id. On

                                   6   December 9, 2019, the State Bar informed Plaintiff that the complaint had been investigated and

                                   7   the matter did not warrant further action and would be closed. Id.

                                   8                                        STANDARD OF REVIEW

                                   9           A plaintiff may bring an action under 42 U.S.C. § 1983 to redress violations of “rights,

                                  10   privileges, or immunities secured by the Constitution and [federal] laws,” that were perpetrated by

                                  11   a person or entity, including a municipality, acting under the color of state law. 42 U.S.C. § 1983;

                                  12   see also Monell v. Dep’t of Social Servs., 436 U.S. 658, 690-95 (1978). In the present context, in
Northern District of California
 United States District Court




                                  13   order to survive a motion to dismiss for failure to state a claim under Fed. R. Civ. P. 12(b)(6), a

                                  14   plaintiff must allege facts that “raise a right to relief above the speculative level,” Bell Atl. Corp. v.

                                  15   Twombly, 550 U.S. 544, 555 (2007); thus, the “complaint must contain sufficient factual matter,

                                  16   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

                                  17   662, 678 (2009). While “all well-pleaded allegations of material fact are taken as true and

                                  18   construed in a light most favorable to the nonmoving party,” Wyler Summit Partnership v. Turner

                                  19   Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998), the court is not required to accept as true

                                  20   allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable inferences.

                                  21   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). Thus, mere recitals of the

                                  22   elements of a cause of action, supported only by conclusory statements, are insufficient. Iqbal, 556

                                  23   U.S. at 678; Twombly, 550 U.S. at 555.

                                  24           Dismissal for failure to state a claim is appropriate only where it appears, beyond doubt,

                                  25   that the plaintiff can prove no set of pleaded facts that would entitle her or him to relief. Morley v.

                                  26   Walker, 175 F.3d 756, 759 (9th Cir. 1999). In short, for a complaint to survive a motion to

                                  27   dismiss, the non-conclusory factual content, and reasonable inferences from that content, must

                                  28   plausibly suggest a claim entitling the plaintiff to relief. Moss v. United States Secret Serv., 572
                                                                                          11
                                         Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 12 of 23




                                   1   F.3d 962, 970 (9th Cir. 2009).

                                   2                                               DISCUSSION

                                   3          Plaintiff’s federal claims are rooted in Defendants’ alleged interference with her

                                   4   constitutional rights and retaliation for exercising those rights. Although Defendant Blanck joined

                                   5   in Defendant County’s Second Motion to Dismiss, some of the arguments belong solely to

                                   6   Defendant County. The court will address Defendant County’s arguments, then Defendants’

                                   7   shared arguments, and finally, Defendant Blanck’s argument in his separate motion.

                                   8          Defendant County argues that Plaintiff fails to allege a basis for municipal liability in

                                   9   Claims 1 through 4 because Defendant Blanck did not have final policymaking authority, and

                                  10   Plaintiff’s allegations were unclear about what role Defendant Blanck played regarding the policy

                                  11   – at times alleging he created it, and other times that he “implemented or approved” it, or “acted

                                  12   because of” it. Defs.’ Mot. (dkt. 44) at 11-13. Additionally, Defendant County argues, in Claim-2,
Northern District of California
 United States District Court




                                  13   that Plaintiff’s allegation that the County “ratified and approved” Defendant Blanck’s conduct is

                                  14   conclusory. Id. at 13. Plaintiff counters that her allegations that Defendant Blanck, as County

                                  15   Counsel, had final policymaking authority “for establishing policies and procedures to address

                                  16   potential and actual ethical conflicts within the Office of the County Counsel” are sufficient. Pl.’s

                                  17   Opp. (dkt. 47) at 11.

                                  18          Both Defendants argue that Plaintiff failed to establish that her relationship with GN was

                                  19   constitutionally protected for Claims 1, 2, 4, and 5. Defs.’ Mot. (dkt. 44) at 7. Plaintiff counters

                                  20   that Defendants’ attempt to undermine her relationship with GN disregards the jurisprudence

                                  21   regarding extended family relationships. Pl.’s Opp. (dkt. 47) at 17-21. Defendants also argue that

                                  22   Claims 1, 2, 4, and 5 are duplicative because the relationship analysis does not vary by virtue of

                                  23   which Amendment (First or Fourteenth) or nature of the right (privacy or liberty) is invoked and

                                  24   that deciding whether to associate is the same as actually associating with another person. Defs.’

                                  25   Mot. (dkt. 44) at 15. Plaintiff responds that that Defendants’ attempt to collapse her claims into

                                  26   one right – associational interest – is factually and legally inaccurate. Pl.’s Opp. (dkt. 47) at 13.

                                  27   She also argues that her first claim asserts two cognizable legal theories – intrusion by compelled

                                  28   disclosure of personal matters and attempts to interfere with her familial decisions. Id. at 14-15.
                                                                                          12
                                         Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 13 of 23




                                   1   Regarding Claim-3, Defendants argue that Plaintiff’s speech was not constitutionally protected

                                   2   because it was on a private matter, and even if it was speech on a public matter, Defendants had

                                   3   adequate justification, as an employer, to terminate her employment. Defs.’ Mot. (dkt. 44) at 24-

                                   4   30. In her Opposition Plaintiff does not address whether her speech was on a public matter;

                                   5   instead, she argues that she spoke as a private citizen in a court proceeding, and Defendants’

                                   6   threats to terminate her and the policy itself constituted efforts to chill her petitioning in the

                                   7   dependency case. Pl.’s Opp. (dkt. 47) at 16-17. Finally, Defendants argue that the motions to

                                   8   disqualify were shielded from liability under the Noerr-Pennington doctrine – a form of First

                                   9   Amendment protection; and, as to her state-law claims regarding those motions, Defendants assert

                                  10   the motions were privileged as publications in the course of a judicial proceeding. Defs.’ Mot.

                                  11   (dkt. 44) at 30-31. Plaintiff counters that the motions were not filed to obtain relief but rather the

                                  12   filing process was used to injure her, and thus, fall outside the protection of both the Noerr-
Northern District of California
 United States District Court




                                  13   Pennington doctrine and the state-law litigation privilege. Pl.’s Opp. (dkt. 47) at 21-22.

                                  14           Separately, in his motion to dismiss Claim-6, Defendant Blanck argues that California

                                  15   Labor Code § 1102.5 does not provide for individual liability, and thus, Claim-6 should be

                                  16   dismissed. See Def. Blanck’s Mot. (dkt. 46). Plaintiff argues that, in 2013, the code was amended

                                  17   to impose individual liability. Pl.’s Opp. (dkt. 48) at 9-14.

                                  18   Claims 1, 2, 3, and 4 – Municipal Liability

                                  19           Local government entities are considered “persons” for the purposes of being subject to

                                  20   liability under § 1983 where an official policy or custom causes a constitutional tort, see Monell v.

                                  21   Dep’t of Social Servs., 436 U.S. 658, 690 (1978); however, a municipality may not be held

                                  22   vicariously liable for the unconstitutional acts of its employees under the theory of respondeat

                                  23   superior. See Board of County Comm’rs v. Brown, 520 U.S. 397, 403 (1997); Monell, 436 U.S. at

                                  24   691. To impose municipal liability under § 1983 for a violation of constitutional rights, a plaintiff

                                  25   must establish: (1) that the plaintiff possessed a constitutional right of which she was deprived; (2)

                                  26   that the municipality had a policy, custom or practice; (3) that the policy, custom or practice

                                  27   amounted to deliberate indifference to the plaintiff’s constitutional rights; and (4) that the policy,

                                  28   custom or practice was the moving force behind the constitutional violation. See Plumeau v.
                                                                                          13
                                         Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 14 of 23




                                   1   School Dist. No. 40, 130 F.3d 432, 438 (9th Cir. 1997); see also AE ex rel. Hernandez v. County of

                                   2   Tulare, 666 F.3d 631, 636 (9th Cir. 2012). A plaintiff must allege sufficient facts regarding the

                                   3   specific nature of the policy, custom or practice to allow the defendant to effectively defend itself,

                                   4   and these facts must plausibly suggest that the plaintiff is entitled to relief. AE ex rel. Hernandez,

                                   5   666 F.3d at 637.

                                   6          A plaintiff may establish municipal liability in one of three ways: 1) establish that a formal

                                   7   government policy or longstanding practice or custom cause her injury; 2) show that an official

                                   8   with final policymaking authority acted in a way that injured her rights and the act was itself the

                                   9   result of a deliberate choice made among alternatives; or 3) show an official policymaker either

                                  10   delegated such authority to, or ratified the deprivation by, a subordinate. See City of St. Louis v.

                                  11   Praprotnik, 485 U.S. 112, 127 (1988); Trevino v. Gates, 99 F.3d 911, 920-21 (9th Cir. 1996);

                                  12   Goldstein v. Cty. of San Mateo, No. C 05-03209 SBA (PR), 2008 WL 2954173, at *10 (N.D. Cal.
Northern District of California
 United States District Court




                                  13   July 30, 2008) (citing Fuller v. City of Oakland, 47 F.3d 1522 (9th Cir. 1995). “Whether a

                                  14   particular official has final policy-making authority is a question of state law.” Gillette v. Delmore,

                                  15   979 F.2d 1342, 1346 (9th Cir. 1992) (citing Jett v. Dallas Indep. Sch. Dist., 491 U.S. at 737, 109

                                  16   (1989); and Praprotnik, 485 U.S. 112, 123–24 (1988)). Additionally, “[p]roof of random acts or

                                  17   isolated incidents of unconstitutional action by a non-policymaking employee are insufficient to

                                  18   establish the existence of a municipal policy or custom.” Goldstein, 2008 WL 2954173, at *11.

                                  19           Plaintiff starts her factual allegations by laying out Defendant Blanck’s position and

                                  20   authority as County Counsel. Id. at 4-6. She alleged that Defendant County’s Board of Supervisors

                                  21   appointed Defendant Blanck as County Counsel, and the County Counsel’s Office was established

                                  22   in 1956. Id. at 4. Plaintiff explained that employees of the County Counsel’s Office, including

                                  23   Defendant Blanck, are employees of Defendant County, and the Office represented CWS in

                                  24   dependency proceedings. Id. at 5. Any potential and actual ethical conflicts arising during that

                                  25   representation were addressed by the County Counsel’s Office via policies and procedures it

                                  26   created and managed. Id. Defendant Blanck, as County Counsel, had final policymaking authority

                                  27   to determine whether an ethical conflict existed, and the appropriate course of action to address

                                  28   ethical conflicts “within the office of County Counsel.” Id. at 6. Plaintiff alleged that Defendant
                                                                                         14
                                         Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 15 of 23




                                   1   Blanck approved of the actions taken in response to her alleged ethical conflict because he made

                                   2   the initial determination that a conflict existed. Id. Throughout her federal claims, Plaintiff alleges

                                   3   that “Defendants . . . directed [] subordinates in the acts that deprived Plaintiff of her rights,” and

                                   4   “Defendant Blanck knew that his subordinates were engaging in these acts . . . .” Id. at 18, 21, 23,

                                   5   25, 27.

                                   6             However, Plaintiff does not allege that any local or state laws grant Defendant Blanck final

                                   7   policymaking authority. Additionally, in Claim-4, Plaintiff stated, without more, that Defendant

                                   8   County “ratified and approved Defendant Blanck’s actions and actions of the Assistant County

                                   9   Counsel.” FAC (dkt. 43) at 21. That is a conclusory statement and thus cannot survive a motion to

                                  10   dismiss. However, it is not clear that these claims cannot be saved by an amendment, the dismissal

                                  11   shall be without prejudice, and Plaintiff is granted leave to amend Claims 1, 2, 4, and 5. See In re

                                  12   Daou Systems, 411 F.3d 1006, 1013 (9th Cir. 2005) (complaint may be dismissed with prejudice if
Northern District of California
 United States District Court




                                  13   it is clear that it cannot be saved by amendment); Bloom v. Martin, 77 F.3d 318, 321 (9th Cir.

                                  14   1996) (“Dismissing a complaint without leave to amend is appropriate when granting leave would

                                  15   serve no purpose because the acts complained of cannot constitute a claim for relief.”); Bell v. City

                                  16   of Kellogg, 922 F.2d 1418, 1425 (9th Cir. 1991) (dismissal with prejudice is proper if amendment

                                  17   “would be futile in saving the plaintiff's case”). In amending, rather than relying on conclusory

                                  18   statements, Plaintiff must include allegations that establish the fact that Defendant Blanck had

                                  19   final policymaking authority or that establish how a final policymaker ratified or adopted

                                  20   Defendant Blanck’s conduct. Additionally, Plaintiff should be clear about what role she believes

                                  21   Defendant Blanck played in regard to the policy – whether he created it, implemented or approved

                                  22   it, or that he acted because of it. Thus, Plaintiff should amend her complaint to show how she is

                                  23   entitled to relief under a theory of municipal liability.

                                  24   Claims 1, 2, 4, and 5 – Constitutionally Protected Relationship

                                  25             The right to familial association is entirely judge-made as it does not appear in the text of

                                  26   the Constitution. Keates v. Koile, 883 F.3d 1228, 1235 (9th Cir. 2018). The Supreme Court has

                                  27   provided guidelines to identify whether a foster relationship may be entitled to some degree of

                                  28   constitutional protection. See Smith v. Org. of Foster Families For Equal. & Reform, 431 U.S. 816
                                                                                           15
Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 16 of 23
                                         Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 17 of 23




                                   1   Opp. (dkt. 47) at 17-18. Plaintiff added that the factors the Supreme Court laid out in US Jaycees

                                   2   weighed in favor of finding her relationship sufficiently intimate to garner constitutional

                                   3   protection. Id. at 19. The size of the association was small; the purpose was to create a safe and

                                   4   healthy environment for GN to promote his growth and wellbeing; selectivity was shown by

                                   5   Plaintiff’s continued efforts to become closer with GN to provide aid, provide him with a home,

                                   6   and ultimately maintain their familial relationship; and, exclusivity existed because not all

                                   7   individuals could qualify as GN’s foster parent, and later, his de facto parent. Id. Additionally,

                                   8   Plaintiff argues that the cases cited by Defendants to show foster relationship are not

                                   9   constitutionally protected are inapposite. Id. at 20 n.9.

                                  10          Defendants argue that Plaintiff was required to show either biological relation or adoption

                                  11   as well as unregulated cohabitation at the time of the challenged state action to state a

                                  12   constitutionally protected relationship. Defs.’ Mot. (dkt. 44) at 17-24. Defendants cite a string of
Northern District of California
 United States District Court




                                  13   appellate cases to support the position that foster relationships are not constitutionally protected

                                  14   (id.), but the Ninth Circuit cases do not squarely reject protection of any kind for such

                                  15   relationships. Rather, these cited authorities found that foster parents do not have the same level of

                                  16   constitutional protection as natural parents or that protections for foster relationships are limited.

                                  17   See Backlund v. Barnhart, 778 F.2d 1386, 1389 (9th Cir. 1985) (finding that “foster parents do not

                                  18   enjoy the same constitutional protections that natural parents do.”); Gibson v. Merced Cty. Dep't of

                                  19   Human Res., 799 F.2d 582, 587–88 (9th Cir. 1986) (stating that any liberty interest asserted by

                                  20   foster parents is limited because California law treats foster care as part of a reunification process).

                                  21   Because the case law does not deny foster relationships all constitutional protection, the court will

                                  22   not find, on a motion to dismiss, that Plaintiff cannot allege a sufficiently intimate relationship that

                                  23   was entitled to at least some protection. Therefore, Defendants motion to dismiss is denied on this

                                  24   ground.

                                  25   Claims 1, 2, 4, and 5 – Duplicative Claims

                                  26          “The freedom of association substantially overlaps with the right of privacy.” Fleisher v.

                                  27   City of Signal Hill, 829 F.2d 1491, 1499 (9th Cir. 1987) (citing Griswold v. Connecticut, 381 U.S.

                                  28   479, 483-84 (1965); and NAACP v. Alabama, 357 U.S. 449, 462(1958)). In Fleisher, the plaintiff
                                                                                         17
                                         Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 18 of 23




                                   1   alleged in one claim that the defendants violated his right of privacy, and in another claim, he

                                   2   alleged that the defendants violated his freedom of association. Fleisher, 829 F.2d at 1493. Both

                                   3   claims were presented to a jury. Id. Upon review, the Court of Appeals for the Ninth Circuit stated

                                   4   that “[b]ecause the right of privacy and the freedom of intimate association have the same scope,

                                   5   our analysis of the freedom of association in this case is the same as our analysis of the right of

                                   6   privacy.” Id. at 1500. That court, however, did not state that the claims were duplicative; only that

                                   7   the analysis under both amendments was the same. See generally id. Thus, Claims 1 and 2 will not

                                   8   be dismissed as duplicative of Claims 4 and 5. To the extent that Plaintiff wishes to add her claim,

                                   9   raised for the first time in her Opposition ((dkt. 47) at 14-16), that Defendants violated her right to

                                  10   be free from disclosure of personal information she must do so in an amended complaint.

                                  11   Claim 5 – Constitutionality of Policy

                                  12           Defendants argue that the policy prohibiting deputy county counsel from pursuing foster
Northern District of California
 United States District Court




                                  13   parenting was not unconstitutional on its face or as-applied to Plaintiff because her relationship

                                  14   with GN was not constitutionally protected. Defs.’Mot. (dkt. 44) at 21-22. As stated above, a Rule

                                  15   12(b)(6) motion to dismiss tests whether Plaintiff can state a claim for relief which is plausible on

                                  16   its face; and, the court finds that Plaintiff has alleged sufficient facts that she had an intimate

                                  17   relationship with GN that may be entitled to at least some protection under the constitution. The

                                  18   court, however, does not venture to say what level of protection she is entitled to at the pleading

                                  19   stage. On this ground, Defendants’ motion to dismiss is denied.

                                  20   Claim 3 – Retaliation for Petitioning

                                  21           “[T]he First Amendment protection of a public employee’s speech depends on a careful

                                  22   balance ‘between the interests of the [employee], as a citizen, in commenting upon matters of

                                  23   public concern and the interest of the State, as an employer, in promoting the efficiency of the

                                  24   public services it performs through its employees.’” Lane v. Franks, 573 U.S. 228, 231 (2014)

                                  25   (quoting Pickering v. Board of Ed. of Township High School Dist. 205, Will Cty., 391 U.S. 563,

                                  26   568 (1968)). “‘In conducting this balancing, courts must give government employers wide

                                  27   discretion and control over the management of [their] personnel and internal affairs. This includes

                                  28   the prerogative to remove employees whose conduct hinders efficient operation and to do so with
                                                                                          18
                                            Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 19 of 23




                                   1   dispatch.’” Gilbrook v. City of Westminster, 177 F.3d 839, 867 (9th Cir. 1999), as amended on

                                   2   denial of reh'g (July 15, 1999) (quoting Brewster v. Board of Education, 149 F.3d 971, 979 (9th

                                   3   Cir.1998)). “[A] stronger showing may be necessary if the employee’s speech more substantially

                                   4   involved matters of public concern.” Connick v. Myers, 461 U.S. 138, 152 (1983). “Whether an

                                   5   employee’s speech addresses a matter of public concern must be determined by the content, form,

                                   6   and context of a given statement, as revealed by the whole record.” Id. at 147–48. The forum

                                   7   where the petition is lodged is also relevant to the public-matter inquiry. Borough of Duryea, Pa.

                                   8   v. Guarnieri, 564 U.S. 379, 398 (2011).

                                   9             Here, Plaintiff makes a conclusory statement that her speech was on a public matter. FAC

                                  10   (dkt. 43) at 22. The facts about her petitioning activities are that Plaintiff filed several motions in

                                  11   GN’s dependency case to obtain certain rights in his proceedings as a de facto parent and

                                  12   visitation. Id. at 9. In her Opposition, Plaintiff did not attempt to add facts to support her bare
Northern District of California
 United States District Court




                                  13   assertion that her speech was on a public matter. Instead, she argued that she spoke as a private

                                  14   citizen, that her filings were submitted truthfully to assist the court in the dependency proceedings,

                                  15   and that Defendants attempted to interfere with her petitioning by threatening to terminate her job.

                                  16   See Pl.’s Opp. (dkt. 47) at 16-17. As far as forum and content, the court notes that dependency

                                  17   proceedings are confidential, and Plaintiff’s petitions presented private grievances – visitation of a

                                  18   minor and her right to participate in GN’s proceeding.1, 2 Thus, Plaintiff failed to meet the required

                                  19   public-speech showing, and Defendants’ motion to dismiss as to Claim-3 is granted without

                                  20   prejudice.3

                                  21
                                       1
                                           “Unless requested by a parent or guardian and consented to or requested by the minor concerning whom
                                  22   the petition has been filed, the public shall not be admitted to a juvenile court hearing. The judge or referee
                                       may nevertheless admit such persons as he deems to have a direct and legitimate interest in the particular
                                  23
                                       case or the work of the court.” Cal. Welf. & Inst. Code § 346.
                                  24   2
                                        Juvenile case files are confidential and only available to parties directly involved in the case, certain state
                                  25   officials, and the child’s school superintendant or other designee of the school district. See Cal. Welf. &
                                       Inst. Code § 827. All others who wish to view a juvenile case file must file a petition with the juvenile
                                  26   court. Id.
                                       3
                                  27     Defendant County also asserted that even if Plaintiff’s speech concerned a public matter, the County’s
                                       interest in “avoiding conflicts of interest between it and its attorneys outweighed [her] desire to visit [GN].”
                                  28   Defs.’ Mot. (dkt. 44) at 27. However, the weighing of such interests is not appropriate at this early stage of
                                       litigation.
                                                                                              19
                                         Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 20 of 23




                                   1   Claim 2 – Motions to Disqualify

                                   2          The Noerr-Pennington doctrine is a form of First Amendment protection that arose in the

                                   3   context of Antitrust liability under the Sherman Act. See Eastern Railroad Presidents Conference

                                   4   v. Noerr Motor Freight, Inc., 365 U.S. 127 (1961). “Although the Noerr–Pennington doctrine

                                   5   originally immunized individuals and entities from antitrust liability, Noerr–Pennington immunity

                                   6   now applies to claims under § 1983 that are based on the petitioning of public authorities.”

                                   7   Empress LLC v. City & Cty. of San Francisco, 419 F.3d 1052, 1056 (9th Cir. 2005). The doctrine

                                   8   shields individuals and entities from liability for petitioning any part of the government for

                                   9   redress, even if the outcome of the petitioning results in harm to a competitor. See id. at 1056. It

                                  10   also “applies to claims under 42 U.S.C. § 1983 that are based on the petitioning of public

                                  11   authorities.” Manistee Town Ctr. v. City of Glendale, 227 F.3d 1090, 1092 (9th Cir. 2000)).

                                  12          Noerr-Pennington immunity is not absolute. When the petitioning process is used to injure
Northern District of California
 United States District Court




                                  13   the plaintiff rather than to obtain relief, the sham exception applies, and a defendant may be liable

                                  14   for the injury caused. Empress, 419 F.3d at 1057. If, however, it is the desired outcome of the

                                  15   petitioning that harms the plaintiff, the defendants are immune from liability. Manistee, 227 F.3d

                                  16   at 1095. The sham exception is interpreted narrowly in the more political branch of the legislature,

                                  17   and it is more broadly applied in the judicial branch. Kottle v. Nw. Kidney Centers, 146 F.3d 1056,

                                  18   1061 (9th Cir. 1998) (“[T]he political arena has a higher tolerance for outright lies than the judicial

                                  19   arena does.”) (citing Cal. Motor Transp. Co. v. Trucking Unltd, 404 U.S. 508, 513 (1972)). In

                                  20   litigation, the standard to make out the sham exception requires a plaintiff to first show that the

                                  21   petitioning was “‘objectively baseless in the sense that no reasonable litigant could realistically

                                  22   expect success on the merits.’” White v. Lee, 227 F.3d 1214, 1231–32 (9th Cir. 2000) (quoting

                                  23   Prof’l Real Estate Inv’rs, Inc. v. Columbia Pictures Indus., Inc., 508 U.S. 49, 60–61 (1993)). Once

                                  24   a plaintiff satisfies that prerequisite showing, a court may consider the defendant’s allegedly

                                  25   illegal motive to petition the government. Id. “The fact that a litigant loses his case does not show

                                  26   that his lawsuit was objectively baseless for purposes of Noerr–Pennington immunity.” White, 227

                                  27   F.3d at 1232.

                                  28          Plaintiff argues that the numerous motions to disqualify her from the dependency cases
                                                                                         20
                                         Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 21 of 23




                                   1   were made “without any factual basis, and contrary to prior representations.” Pl.’s Opp. (dkt. 47)

                                   2   at 22. The FAC supplies the following facts to support this argument: 1) when she was employed

                                   3   by the County, Defendant Blanck and the assistant county counsel told Plaintiff that there was no

                                   4   actual conflict when she fostered GN and simultaneously acted as a deputy county counsel; 2) then

                                   5   when she became a member of the panel of court-appointed counsel in dependency proceedings,

                                   6   deputy county counsels filed motions to disqualify Plaintiff from cases that did not exist during

                                   7   her term of employment with Defendant County; and 3) the motions were abandoned before a

                                   8   ruling was rendered. See FAC (dkt 43.) at 11, 16-17. The court finds Plaintiff’s allegations that the

                                   9   motions to disqualify were objectively baseless are sufficient to survive motion to dismiss. Thus,

                                  10   Defendants’ motion to dismiss Plaintiff’s Claim-2 regarding the motions to disqualify is denied.

                                  11   Claim 8 - California Litigation Privilege

                                  12          In Claim-8, Plaintiff alleges that Defendants defamed her in violation of California Civil
Northern District of California
 United States District Court




                                  13   Code § 43. Id. at 32-34. California Civil Code § 47(b)(2) renders privileged any publication made

                                  14   in the course of a judicial proceeding. The privilege is absolute and covers any communication

                                  15   related to the litigation whether or not it amounts to a publication. Silberg v. Anderson, 50 Cal. 3d

                                  16   205, 215 (1990). “Any doubt as to whether the privilege applies is resolved in favor of applying

                                  17   it.” Comstock v. Aber, 212 Cal. App. 4th 931, 952 (2012). “Moreover, the litigation privilege

                                  18   applies even where the communications at issue are alleged to be false or pretextual.” Gamble v.

                                  19   Kaiser Found. Health Plan, Inc., 348 F. Supp. 3d 1003, 1029–30 (N.D. Cal. 2018).

                                  20          Plaintiff’s Claim-8 fails to allege any facts about what specific behavior she claims

                                  21   defamed, and merely states the elements of the claim which includes statements made verbally and

                                  22   in writing. FAC (dkt. 43) at 32-34. In their motion, Defendants assume Claim-8 is related to the

                                  23   motions to disqualify her in the dependency proceedings. Defs.’ Mot. (dkt. 44) at 31. From the

                                  24   facts section of the FAC, the court believes that Defendant Blanck’s complaint to the California

                                  25   bar could also be conduct associated with Claim-8. As Defendants’ and the court’s guesswork

                                  26   makes clear, Plaintiff failed to allege with specificity and in a non-conclusory way Defendants

                                  27   defamed her. Thus, Defendants’ motion to dismiss on this ground is granted, and Plaintiff is

                                  28   granted leave to amend.
                                                                                        21
                                         Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 22 of 23




                                   1   Claim 6 – California Labor Code § 1102.5

                                   2          In Claim-6, Plaintiff alleged that Defendants retaliated against her for engaging in a

                                   3   protected activity pursuant to Labor Code Section 1102.5. FAC (dkt. 43) at 28-30. Section 1102.5

                                   4   provides, in relevant part, that employers “shall not retaliate against an employee for disclosing

                                   5   information, or because the employer believes that the employee disclosed or may disclose

                                   6   information, to a government or law enforcement agency, to a person with authority over the

                                   7   employee or another employee who has the authority to investigate, discover, or correct the

                                   8   violation or noncompliance . . . .” Cal. Lab. Code §1102.5(b). “Section 1102.5 is a whistleblower

                                   9   statute, the purpose of which is to encourage[e] workplace whistle-blowers to report unlawful acts

                                  10   without fearing retaliation.” Lewis v. Wells Fargo Bank, N.A., No. LACV167377PARAOX, 2016

                                  11   WL 7107760, at *2 (C.D. Cal. Dec. 5, 2016) (quoting Soukup v. Law Offices of Herbert Hafif, 39

                                  12   Cal. 4th 260, 287 (2006)). Plaintiff did not allege that Defendants retaliated against her for
Northern District of California
 United States District Court




                                  13   disclosing information about a violation of or noncompliance with the law. Rather, Plaintiff

                                  14   alleges that Defendants retaliated against her for petitioning the government for relief in GN’s

                                  15   dependency case. The petitioning is not a protected activity under this provision. It is unclear what

                                  16   conduct Plaintiff engaged in that was protected from retaliation under this particular statute.

                                  17   Therefore, it does not appear, from the face of the complaint, that Section 1102.5 applies, and thus,

                                  18   the court does not resolve the question of whether the statute imposes individual liability.

                                  19   Therefore, the court dismisses this claim with leave to amend in the event that Plaintiff can allege

                                  20   any facts that she engaged in protected whistleblower activities and that conduct was the basis for

                                  21   any alleged retaliation by Defendants.

                                  22                                             CONCLUSION

                                  23          For the reasons stated above, Defendants’ motion to dismiss (dkt. 44) is granted in part and

                                  24   denied in part. The court finds the following arguments by Defendants unpersuasive: that no

                                  25   constitutional right could be alleged; that the federal claims were duplicative; and that the facts

                                  26   alleged were insufficient to show the policy infringed a constitutional right. The court finds the

                                  27   remaining arguments persuasive, and grants Plaintiff leave to amend as follows: Claims 1-4 are

                                  28   dismissed with leave to amend to allege municipal liability; Claim-3 is dismissed with leave to
                                                                                         22
                                         Case 1:19-cv-05891-RMI Document 55 Filed 04/29/20 Page 23 of 23




                                   1   amend to show Plaintiff’s speech was on a public matter; Claim-2 is dismissed with leave to

                                   2   amend to allege facts that the disqualification motions were objectively baseless; and Claim-8 is

                                   3   dismissed with leave to amend to specify what speech was defamatory. Finally, Claim-6 is

                                   4   dismissed with leave to amend to add allegations that Plaintiff engaged in protected whistleblower

                                   5   activities and to allege acts by Defendants in retaliation of her engaging in those protected

                                   6   activities. Defendants do not seek dismissal of the remaining state law claims, and thus, the court

                                   7   will not reach the sufficiency of those allegations at this time.

                                   8          Plaintiff is hereby ORDERED to file an amended pleading no later than 30 days from the

                                   9   date of this order. The failure to file an amended complaint will result in a dismissal of those

                                  10   claims with prejudice. If Plaintiff fails to amend her complaint, the FAC will remain operative for

                                  11   Claims 1, 2, 4, and 5 as against Defendant Blanck.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: April 29, 2020

                                  14

                                  15
                                                                                                      ROBERT M. ILLMAN
                                  16                                                                  United States Magistrate Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         23
